DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-14, 17-22, 24, 26, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin (US 2002/0013572) (hereafter Berlin) in view of “Postoperative Results of Combined Trabeculotomy, Phacoemulsification and Intraocular Lens Implantation With Self-Sealing Wound“ Miyazaki et al., Japanese Journal of Ophthalmic Surgery 10(4) : 537-542, 1997 English abstract as provided in attached 892 and as cited in the IDS of 6/02/2017 in the parent Application 14/837782 .
As to claims 2, 7-9, 12, 18, 19, 24, 28, Berlin discloses a method of performing an ocular medical procedure that combines a cataract operation with a surgical implantation to treat glaucoma through a single incision, comprising the steps of: creating an incision into an anterior chamber of a living human eye (paragraph 80-83); introducing a flexible stent (99) into the eye through the incision, (figures 15-18a and paragraphs 80-83); introducing at least a portion of a cannula (delivery applicator with respect to claim 24) into the eye through the incision , wherein the cannula/applicator holds a stent (paragraphs 80-83 of Berlin), using a sharpened end of the cannula to create an opening in the trabecular meshwork of the eye using an ab interno approach  (note paragraphs 80-83 of Berlin with respect to the cutting cannula, see also figure 3, 15-18a), advancing the stent through the opening in the trabecular meshwork (figures 15-18a and paragraphs 80-83) positioning the stent so that a trough portion (or first portion with respect to the claim 12) is located within Schlemm's canal in an orientation that facilitates flow of aqueous humor toward one or more collector channels in the eye (paragraphs 80-83), and the inlet portion is positioned within the anterior chamber to facilitate flow of aqueous humor through the stent into Schlemm's canal (note figures 15-18a and paragraphs 80-83), thereby allowing aqueous humor to bypass the trabecular meshwork through the stent (figure 3, 15-18a and paragraphs 80-83 Berlin).  While Berlin discloses making an incision into the eye and then into the Trabecular mesh to insert the stent (i.e. 
Miyazaki teaches creating a self-sealing opening in the eye, performing a trabeculotomy, performing phacoemulsification (i.e. removing eye lens material), a cataract operation, and implanting an intraocular lens through the self-sealing opening (note English abstract) for the purpose of reducing  the amount of posteroperative care (abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the procedures as disclosed by Miyazaki with the ocular medical procedure as disclosed by Berlin in order for reducing the amount of postoperative care (note abstract).  Berlin and Miyazaki fail to explicitly disclose the stent is a nitinol stent and comprises a first portion comprising an elongate trough defining a channel that is open along a length of the first portion, and a second portion capable of fluid communication with the first portion, the second portion having an opening to facilitate inflow of aqueous humor; and positioning the stent by advancing the first portion through a trabecular meshwork from within the anterior chamber until the elongate trough is located within and extends along a circumferential length of Schlemm's canal with the open channel in an orientation that facilitates flow of aqueous humor toward one or more collector channels in the eye and retaining the opening of the second portion within the anterior chamber to facilitate flow of aqueous humor 
Tu teaches a flexible biocompatible nitinol stent (65, abstract) comprising a first portion (64) comprising an elongate trough (71) defining a channel that is open along a length of the first portion (figures 5 and 7, page 6 line 15-page 7 line 11 and page 7 lines 29-page 8 line 4), and a second portion (62) capable of fluid communication with the first portion, the second portion having an opening to facilitate inflow of aqueous humor (figures 5 and 7, page 6 line 15-page 7 line 11 and page 7 lines 29-page 8 line 4); and positioning the stent by advancing the first portion through a trabecular meshwork from within the anterior chamber until the elongate trough is located within and extends along a circumferential length of Schlemm's canal with the open channel in an orientation that facilitates flow of aqueous humor toward one or more collector channels in the eye and retaining the opening of the second portion within the anterior chamber to facilitate inflow of aqueous humor from the anterior chamber through the second portion into the open channel of the elongate trough in Schlemm's canal (figures 5 and 7, page 6 line 15-page 7 line 11 and page 7 line 29-page 8 line 4), for the purpose of providing stabilization of the stent/shunt in Schlemm’s canal during eye movement (page 4 ll. 20-25). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Berlin and Miyazaki to use the stent and associated steps as disclosed by Tu since Tu teaches that the stent/shunt and associated positioning steps provides stabilization of the stent/shunt in Schlemm’s canal during constant eye movement.    

As to claims 4, 14, Berlin as modified by Miyazaki and Tu discloses the step of introducing the stent is performed before the step of introducing the artificial intraocular lens (note Berlin discloses the trabeculotomy includes introduction of a stent as discussed above and the abstract of Miyazaki which discloses the trabeculotomy is performed following access to the interior of the eye and prior to phacoemulsification and introduction of an IOL, alternatively should Applicant disagree, the Examiner would take the position that it would have been obvious to one of ordinary skill in the art at the time of invention to introduce the stent before introducing the artificial intraocular lens because doing so would provide an outflow pathway for additional fluid produced by edema of tissue created during the phacoemulsification procedure and introduction of the IOL); 

As to claim 6, Berlin as modified by Miyazaki and Tu discloses the stent includes a protuberance to help stabilize the stent (note protuberances as reasonably shown in figures 5 and 7 of Tu); 
As to claims 10, 17, 20, 26, Berlin as modified by Miyazaki and Tu discloses the incision into the anterior chamber is self-sealing (note paragraphs 80-83 of Berlin); 
As to claim 11, Berlin as modified by Miyazaki and Tu discloses the incision into the anterior chamber is a corneal incision (note paragraphs 80-83 of Berlin).
As to claim 21, Berlin as modified by Miyazaki and Tu discloses an actuating step to release the stent from the cannula (see also figure 3, 15-18a and paragraphs 80-83 of Berlin); 
As to claim 22, Berlin as modified by Miyazaki and Tu discloses  the step of creating an opening in the trabecular meshwork occurs as a result of positioning the stent (see also figure 3, 15-18a and paragraphs 80-83 of Berlin).
Claims 15, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Miyazaki and Tu as applied to claim 2-14, 17-22, 24, 26, 28  above, and further in view of Lynch et al. (WO 2000/64393) (hereafter Lynch).
As to claims 15, 25, Berlin as modified by Miyazaki and Tu disclose the invention substantially as claimed but fail to explicitly disclose wherein the stent 
Lynch teaches a stent/shunt which comprises a trough/first portion (note trough defined by distal portion 25 as reasonably seen in figure 4) which in includes a plurality of openings (30) along the length of the first portion for the transmission of aqueous humor (note figure 4 and page 17 lines 4-17 and page 18 lines 15-26) for the purpose of having fenestrations to facilitate the passage of fluid therethrough, but are particularly directed towards the collecting channels of the eye (page 17 lines 4-17 of Lynch).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stent as disclosed by the combination of Berlin, Miyazaki and Tu above to include the plurality of openings as suggested by Lynch in order to have fenestrations to facilitate the passage of fluid therethrough, particularly directed towards the collecting channels of the eye.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Miyazaki, Tu and Lynch as applied to claim 15 above further in view of Tu et al. (WO 2002/36052) (hereafter Tu ‘052).
As to claim 16, Berlin as modified by Miyazaki, Tu and Lynch discloses the invention substantially as claimed above but fails to explicitly disclose wherein the plurality of openings consists of three openings. 
Tu ‘052 teaches a flexible nitinol stent (31) which includes a plurality of openings (77) along its length for the transmission of aqueous humor wherein the plurality of openings consists of three openings (note figure 3) in order for having . 
Claim 23, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Miyazaki and Tu as applied to claims 2-14, 17-22, 24, 26, 28  above in view of Hill (US 6533768) (hereafter Hill).
As to claim 23, 27, Berlin as modified by Miyazaki and Tu disclose the invention substantially as claimed above but fails to explicitly disclose wherein the biocompatible metal stent incorporates a slow-release pharmaceutical substance, wherein the flexible nitinol stent releases a pharmaceutical substance into the eye or ocular tissues.  
Hill teaches providing a coating to an intraocular stent implant comprising pharmaceuticals (note col. 7 ll. 13-32) for the purpose of providing means for passing medicament to the trabeculotomy to enhance healing.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the stent as described by Berlin, Miyazaki and Tu with a slow-release pharmaceutical substance coating as taught by Hill which releases when implanted as suggested by Hill in order for providing means for passing medicament to the trabeculotomy to enhance healing
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Miyazaki and Tu as applied to claim 53 above in view of Worst (US 5180362) (hereafter Worst).
As to claim 29, Berlin as modified by Miyazaki and Tu disclose the invention substantially as claimed above but fails to teach wherein the delivery applicator comprises a syringe.  
Worst teaches a similar method having an intraocular stent delivery applicator including a syringe (note col. 4 ll. 60-68) for the purpose of (providing means for irrigating the operative field during the combined procedure (col. 4 ll. 60-68). It would have been obvious to one of ordinary skill in the art at the time of invention to include the syringe of Worst with the delivery applicator as taught by Berlin, Miyazaki and Tu in order for providing means for irrigating the operative field during the combined procedure.  
Claim 2-14, 17-22, 24, 26, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin in view of “Small incision trabeculotomy combined with phacoemulsification and intraocular lens implantation” H.V. Gimbel M.D. et al. (hereafter Gimbel) further in view of Tu.
As to claims 2, 7-9, 12, 18, 19, 24, 28, Berlin discloses a method of performing an ocular medical procedure that combines a cataract operation with a surgical implantation to treat glaucoma through a single incision, comprising the steps of: creating an incision into an anterior chamber of a living human eye (paragraph 80-83); introducing a flexible stent (99) into the eye through the incision, (figures 15-18a and paragraphs 80-83); introducing at least a portion of 
Gimbel teaches creating a self-sealing opening in the eye, performing a trabeculotomy, performing phacoemulsification (i.e. removing eye lens material) and implanting an intraocular lens through the self-sealing opening (see page 93 C1-page 94 C2) for the purpose of the combined procedure benefits medically 
Tu teaches a flexible biocompatible nitinol stent (65, abstract) comprising a first portion (64) comprising an elongate trough (71) defining a channel that is open along a length of the first portion (figures 5 and 7, page 6 line 15-page 7 line 11 and page 7 lines 29-page 8 line 4), and a second portion (62) capable of fluid communication with the first portion, the second portion having an opening 
As to claims 3, 13, Berlin as modified by Gimbel and Tu discloses the step of introducing the artificial intraocular lens is performed before the step of introducing the stent (Gimbel discloses the combined procedure as claimed but fails to explicitly disclose the claimed sequence, the Examiner would note that Applicant fails to disclose a criticality to the sequence as claimed as evidenced by paragraph 137 of the instant specification and it would appear that the steps performed in the sequence disclosed by Gimbel would perform equally well as 
As to claims 4, 14, Berlin as modified by Gimbel and Tu discloses the step of introducing the stent is performed before the step of introducing the artificial intraocular lens (note Berlin discloses the trabeculotomy includes introduction of a stent as discussed above and the abstract of Gimbel which discloses the trabeculotomy is performed following access to the interior of the eye and prior to phacoemulsification and introduction of an IOL, alternatively should Applicant disagree, the Examiner would take the position that it would have been obvious to one of ordinary skill in the art at the time of invention to introduce the stent before introducing the artificial intraocular lens because doing so would provide an outflow pathway for additional fluid produced by edema of tissue created during the phacoemulsification procedure and introduction of the IOL); 
As to claim 5, Berlin as modified by Gimbel and Tu discloses the method is performed without impacting a sclera or conjunctiva of the eye (note paragraphs 80-83 of Berlin where the incision is made in the cornea); 
As to claim 6, Berlin as modified by Gimbel and Tu discloses the stent includes a protuberance to help stabilize the stent (note protuberances as reasonably shown in figures 5 and 7 of Tu); 
As to claims 10, 17, 20, 26, Berlin as modified by Gimbel and Tu discloses the incision into the anterior chamber is self-sealing (note paragraphs 80-83 of Berlin); 

As to claim 21, Berlin as modified by Gimbel and Tu discloses an actuating step to release the stent from the cannula (see also figure 3, 15-18a and paragraphs 80-83 of Berlin); 
As to claim 22, Berlin as modified by Gimbel and Tu discloses the step of creating an opening in the trabecular meshwork occurs as a result of positioning the stent (see figure 3, 15-18a and paragraphs 80-83 of Berlin).
Claims 15, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Gimbel and Tu as applied to claim 2-14, 17-22, 24, 26, 28  above, and further in view of Lynch.
As to claims 15, 25, Berlin as modified by Gimbel and Tu disclose the invention substantially as claimed but fail to explicitly disclose wherein the stent includes a plurality of openings along the length of the first portion for the transmission of aqueous humor.
Lynch teaches a stent/shunt which comprises a trough/first portion (note trough defined by distal portion 25 as reasonably seen in figure 4) which in includes a plurality of openings (30) along the length of the first portion for the transmission of aqueous humor (note figure 4 and page 17 lines 4-17 and page 18 lines 15-26) for the purpose of having fenestrations to facilitate the passage of fluid therethrough, but are particularly directed towards the collecting channels of the eye (page 17 lines 4-17 of Lynch).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stent as disclosed by .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Gimbel, Tu and Lynch as applied to claim 15 above further in view of Tu ‘052.
As to claim 16, Berlin as modified by Gimbel, Tu and Lynch discloses the invention substantially as claimed above but fails to explicitly disclose wherein the plurality of openings consists of three openings. 
Tu ‘052 teaches a flexible nitinol stent (31) which includes a plurality of openings (77) along its length for the transmission of aqueous humor wherein the plurality of openings consists of three openings (note figure 3) in order for having the appropriate number of opening for transmitting aqueous humor (figure 3 and page 8 lines 25-35). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stent of Berlin, Gimbel, Tu and Lynch such that it consists of three openings as taught by Tu ‘052 in order for having the appropriate number of opening for transmitting aqueous humor. 
Claim 23, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Gimbel and Tu as applied to claims 2-14, 17-22, 24, 26, 28  above in view of Hill.
As to claim 23, 27, Berlin as modified by Gimbel and Tu disclose the invention substantially as claimed above but fails to explicitly disclose wherein the biocompatible metal stent incorporates a slow-release pharmaceutical 
Hill teaches providing a coating to an intraocular stent implant comprising pharmaceuticals (note col. 7 ll. 13-32) for the purpose of providing means for passing medicament to the trabeculotomy to enhance healing.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the stent as described by Berlin, Gimbel and Tu with a slow-release pharmaceutical substance coating as taught by Hill which releases when implanted as suggested by Hill in order for providing means for passing medicament to the trabeculotomy to enhance healing
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin, Gimbel and Tu as applied to claim 53 above in view of Worst.
As to claim 29, Berlin as modified by Gimbel and Tu disclose the invention substantially as claimed above but fails to teach wherein the delivery applicator comprises a syringe.  
Worst teaches a similar method having an intraocular stent delivery applicator including a syringe (note col. 4 ll. 60-68) for the purpose of (providing means for irrigating the operative field during the combined procedure (col. 4 ll. 60-68). It would have been obvious to one of ordinary skill in the art at the time of invention to include the syringe of Worst with the delivery applicator as taught by Berlin, Gimbel and Tu in order for providing means for irrigating the operative field during the combined procedure
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,163,543 to Smedley. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of performing a medical procedure that combines a cataract operation with a surgical implantation to treat glaucoma (at least claims 1-3, 13), comprising the steps of creating an incision into an anterior chamber of a living human eye through which the cataract operation is performed (at least claims 1-3, 13); introducing a delivery applicator into the eye through the incision, wherein the delivery applicator holds a flexible nitinol stent comprising a first portion having an open, elongate shape and defining an open channel extending along an entire length of the first portion (at least claims 1-3, 13), and a second portion capable of fluid communication with the first portion, wherein the second portion comprises an opening to facilitate inflow of aqueous humor into the second portion (at least claims 1-3, 13); using the delivery applicator to create an opening in a trabecular meshwork of the eye (at least claims 1-3, 13); advancing the stent through the opening in the trabecular .
Claim 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,951,155 to Smedley. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method of performing a medical procedure that combines a cataract operation with a surgical implantation to treat glaucoma (at least claims 1, 12), comprising the steps of creating an incision into an anterior chamber of a living human eye through which the cataract operation is performed (at least claims 1, 12); introducing a delivery applicator into the eye through the incision, wherein the delivery applicator holds a flexible nitinol stent comprising a first portion having an open, elongate shape and defining an open channel extending along an entire length of the first portion (at least claims 1, 12), and a second portion capable of fluid communication with the first portion, wherein the second portion comprises an opening to facilitate inflow of aqueous humor into the second portion (at least claims 1, 12); using the delivery applicator to create an opening in a trabecular meshwork of the eye (at least claims 1, 12); advancing the stent through the opening in the trabecular meshwork (at least claims 1, 12); positioning the stent so that the first portion extends within and along a circumferential length of Schlemm’s canal and the opening of the second portion .
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,163,543 to Smedley in view of Gimbel. The reference patent claims a method of performing a medical procedure that combines a cataract operation with a surgical implantation to treat glaucoma, comprising the steps of (at least claims 1-3, 13): creating an incision into an anterior chamber of a living human eye (at least claims 1-3, 13); removing lens tissue from the eye through the incision (at least claims 1-3, 13); introducing an artificial intraocular lens into the eye through the incision; introducing at least a portion of a cannula into the eye through the incision (at least claims 1-3, 13), wherein the cannula holds a flexible nitinol stent having a first portion defining a channel that is at least partially open along a length of the first portion (at least claims 1-3, 13), and a second portion capable of fluid communication with the first portion, the second portion having an opening to facilitate flow of aqueous humor into the second portion; using a sharpened end of the cannula to create an opening in a trabecular meshwork of the eye (at least claims 1-3, 13); advancing the stent through the opening in the trabecular meshwork using an ab interno approach (at least claims 1-3, 13); and positioning the stent so that the first portion extends within and along a circumferential length of Schlemm’s canal, and the opening of the second portion is retained in the anterior chamber, thereby allowing aqueous humor from the anterior chamber to bypass the trabecular meshwork through the stent (at least claims 1-3, 13) but is silent about introducing an artificial intraocular lens into the eye through the single incision. 
.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 7,951,155 to Smedley in view of Gimbel. The reference patent claims a method of performing a medical procedure that combines a cataract operation with a surgical implantation to treat glaucoma, comprising the steps of (at least claims 1, 12): creating an incision into an anterior chamber of a living human eye (at least claims 1, 12); removing lens tissue from the eye through the incision (at least claims 1, 12); introducing an artificial intraocular lens into the eye through the incision; introducing at least a portion of a cannula into the eye through the incision (at least claims 1, 12), wherein the cannula holds a flexible nitinol stent having a first portion defining a channel that is at least partially open along a length of the first portion (at least claims 1, 12), and a second portion capable of fluid communication with the first portion, the second portion having an opening to facilitate flow of aqueous humor into the second portion; using a sharpened end of the cannula to create an opening in a trabecular meshwork of the eye (at least claims 1, 12); . 
Gimbel teaches creating a self-sealing opening in the eye, performing a trabeculotomy, performing phacoemulsification (i.e. removing eye lens material) and implanting an intraocular lens through the self-sealing opening (see page 93 C1-page 94 C2) for the purpose of the combined procedure benefits medically well to marginally well-controlled glaucoma patients needing cataract surgery (see page 96 col. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods of introducing an intraocular lens of Gimbel with the method of the reference patent in order for the combined procedure benefits medically well to marginally well-controlled glaucoma patients needing cataract surgery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771